   Case 18-04991-JMC-7A           Doc 28     Filed 12/11/18     EOD 12/11/18 16:08:05         Pg 1 of 5


                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

IN RE:                                               )
                                                     ) CASE NO. 18-04991-JMC-7A
        JERED D DUKE                                 )
                                                     )
                        DEBTOR.                      )

                              REPORT OF POSSIBLE ASSETS AND
                           NOTICE OF ABANDONMENT OF PROPERTY

         Jenice Golson-Dunlap, in her capacity as the Chapter 7 Trustee of this bankruptcy proceeding,
hereby notifies the Court that there are possible assets in this case, administration of which may result in
a dividend to creditors. The Clerk’s office is requested to issue a Notice of Last Day To File Claims
pursuant to Bankruptcy Rule 3002(c)(5).
         NOTICE IS HEREBY GIVEN that all scheduled assets will be abandoned from the estate
EXCEPT Debtor’s non-exempt interest in FY 2018 federal and state tax refunds, interest in businesses
and 25% of wages due and owing on petition date.

Date:     December 11, 2018                              /s/ JENICE GOLSON-DUNLAP
                                                         Jenice Golson-Dunlap, Chapter 7 Trustee
                                                         9101 N. Wesleyan Road, Suite 420
                                                         Indianapolis, IN 46268
                                                         (317) 263-3580
                                                         jenice.golsondunlap@caselinkweb.com

                                      CERTIFICATE OF SERVICE

         I hereby certify that on December 11, 2018, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case Filing
System. Parties may access this filing through the Court’s system.

Bruce G Arnold bruce.arnold@huschblackwell.com
Lindsey A Greenawald lindsey.greenawald@huschblackwell.com
Edward M King tking@fbtlaw.com, lsugg@fbtlaw.com;tking@ecf.inforuptcy.com
Kurt V. Laker klaker@doylefoutty.com, bankruptcy@doylefoutty.com;agreenberg@doylefoutty.com
Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com;tjf@kgrlaw.com
Jessica S Owens bankruptcy@doylelegal.com
U.S. Trustee ustpregion10.in.ecf@usdoj.gov
A.J. Webb awebb@fbtlaw.com, awebb@ecf.inforuptcy.com
   Case 18-04991-JMC-7A         Doc 28     Filed 12/11/18     EOD 12/11/18 16:08:05        Pg 2 of 5




       I further certify that on December 11, 2018, a copy of the foregoing was mailed by first-class
U.S. Mail, postage prepaid, and properly addressed to the following:

Jered D Duke
1170 Fiesta Drive
Greenwood, IN 46143




                                                    /s/ JENICE GOLSON-DUNLAP
                                                    JENICE GOLSON-DUNLAP
                                            Case 18-04991-JMC-7A                            Doc 28     Filed 12/11/18               EOD 12/11/18 16:08:05                       Pg 3 of 5

                                                                                        Form 1
                                                                                                                                                                                                                 Page: 1
                                                                    Individual Estate Property Record and Report
                                                                                     Asset Cases
Case No.:    18-04991                                                                                                                             Trustee Name:        (340580) JENICE GOLSON-DUNLAP TRUSTEE
Case Name:       DUKE, JERED D.                                                                                                                   Date Filed (f) or Converted (c): 06/29/2018 (f)
                                                                                                                                                  § 341(a) Meeting Date:       08/07/2018
For Period Ending:      12/11/2018                                                                                                                Claims Bar Date:

                                                     1                                                    2                              3                            4                      5                          6

                                            Asset Description                                          Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                            Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                        Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                           and Other Costs)                                                             Remaining Assets

    1       1170 Fiesta Drive, Greenwood, IN 46143-0000, Johnson County                                       227,500.00                               0.00           OA                                 0.00                        FA
            Single-family home, 2 story, 4 bedroom, 2.5 bath home originally purchased on
            contract in 2011 from Robert and Brenda Stanger (unrelated sellers). Debtor
            exercised the purchase option on the home in 2016 for $210,000. Current
            assessed value of home is $208,300.. Entire property value: $227,500.00

    2       2016 Cadillac Escalade, 20,000 miles                                                                     0.00                              0.00           OA                                 0.00                        FA
            Leased vehicle - titled in name of lessor GM Financial Location: 1170 Fiesta
            Drive, Greenwood IN 46143. Entire property value: $0.00

    3       1994 Ford F-150, 212,000 miles                                                                      2,250.00                               0.00           OA                                 0.00                        FA
            Location: 1170 Fiesta Drive, Greenwood IN 46143. Entire property value:
            $2,250.00

    4       2004 Ford F-150, 170,000 miles                                                                      5,000.00                               0.00           OA                                 0.00                        FA
            Location: 1170 Fiesta Drive, Greenwood IN 46143 Truck in possession of and
            driven by debtor's 23 year old son.. Entire property value: $5,000.00

    5       2009 Ford F-250 Truck, 125,000 miles                                                               25,000.00                               0.00                                              0.00                        FA
            Selling vehicle on contract to Molena Concrete but vehicle remains titled in
            debtor's name subject to lien of One Main Financial. Molena Concrete remits
            contractual payment to debtor who then remits said payment to One Main
            Financial.. Entire property value: $25,000.00

    6       2016 Ford F-150 truck, 29519 miles                                                                       0.00                              0.00           OA                                 0.00                        FA
            Location: 1170 Fiesta Drive, Greenwood IN 46143 Vehicle purchased by and
            titled in the name of GreenBar Contruction, Inc. in November 2016. Financed with
            Ally Financial but not personally guaranteed by the debtor. Debt of $38,914.92
            exceeds the value of the vehicle. Vehicle scheduled because debtor drives the
            vehicle and it is in his possession. Vehicle has no value as to the debtor because
            he does not own it.. Entire property value: $0.00

    7       Household furniture and electronics (full value with non-filing spouse is $3,500)                   1,750.00                               0.00           OA                                 0.00                        FA
            Location: 1170 Fiesta Drive, Greenwood IN 46143
    8       Books and Pictures (full value with non-filing spouse is $500) Location: 1170                          250.00                              0.00           OA                                 0.00                        FA
            Fiesta Drive, Greenwood IN 46143
    9       3 shotguns and 4 handguns (full value with non-filing spouse is $1,500) Location:                      750.00                              0.00           OA                                 0.00                        FA
            1170 Fiesta Drive, Greenwood IN 46143
    10      Clothing (full value with non-filing spouse is $500) Location: 1170 Fiesta Drive,                      250.00                              0.00           OA                                 0.00                        FA
            Greenwood IN 46143
                                            Case 18-04991-JMC-7A                           Doc 28     Filed 12/11/18               EOD 12/11/18 16:08:05                       Pg 4 of 5

                                                                                        Form 1
                                                                                                                                                                                                                Page: 2
                                                                    Individual Estate Property Record and Report
                                                                                     Asset Cases
Case No.:    18-04991                                                                                                                            Trustee Name:        (340580) JENICE GOLSON-DUNLAP TRUSTEE
Case Name:        DUKE, JERED D.                                                                                                                 Date Filed (f) or Converted (c): 06/29/2018 (f)
                                                                                                                                                 § 341(a) Meeting Date:       08/07/2018
For Period Ending:      12/11/2018                                                                                                               Claims Bar Date:

                                                     1                                                   2                              3                            4                      5                          6

                                            Asset Description                                         Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                           Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                       Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                          and Other Costs)                                                             Remaining Assets

    11      Jewelry (full value with non-filing spouse is $2500) Location: 1170 Fiesta Drive,                1,250.00                                 0.00           OA                                 0.00                        FA
            Greenwood IN 46143
    12      Dog                                                                                                     0.00                              0.00           OA                                 0.00                        FA

    13      Cash                                                                                                   50.00                              0.00           OA                                 0.00                        FA

    14      Checking: JPMorgan Chase Bank, N.A. - Acct No. (xxxxx3850)                                            300.00                              0.00           OA                                 0.00                        FA

    15      Checking: Checking Account with Wells Fargo Bank                                                        5.00                              0.00           OA                                 0.00                        FA

    16      GreenBar Construction, Inc. (Liabilities exceed assets), 100% ownership                                 0.00                         1,000.00                                               0.00                1,000.00

    17      GreenBar LLC (Liabilities exceed assets), 100% ownership                                                0.00                         1,000.00                                               0.00                1,000.00

    18      Possible 2018 federal tax refund due debtor and non-bankrupt spouse: Federal                            0.00                         1,000.00                                               0.00                1,000.00

    19      Possible 2018 Indiana tax refund due debtor and non-bankrupt spouse: State                              0.00                           300.00                                               0.00                 300.00

    20      Term life insurance policy with Primerica (Policy No. xxxxxx8051) Insured: Jered                        0.00                              0.00           OA                                 0.00                        FA
            D. Duke, Cameron Duke and Connor Duke Face Value is $500,000 No cash
            surrender value: Laura Duke
    21      Unpaid 2012 judgment against Ann Nolting under 49K04-1201-SC-000716 (Laura                       1,876.81                            1,876.81            OA                                 0.00                        FA
            Duke & Jered Duke vs. Ann Nolting) in the amount of $1,876.81. Ability to collect
            unknown.
    22      Tools (Total value $1,000) Location: 1170 Fiesta Drive, Greenwood IN 46143 and                        500.00                              0.00                                              0.00                        FA
            739 U.S. 31 South, Greenwood, IN 46143
    23      Earned but unpaid wages Location: 1170 Fiesta Drive, Greenwood IN 46143                          Unknown                               150.00                                               0.00                 150.00

    24      Desk, computer, printer, filing cabinet, book shelves & misc supplies (total value                    250.00                              0.00           OA                                 0.00                        FA
            $500) Location: 1170 Fiesta Drive, Greenwood IN 46143
    25      Four trucks sold on contract                                                                            0.00                              0.00           OA                                 0.00                        FA

   25       Assets               Totals        (Excluding unknown values)                                $266,981.81                            $5,326.81                                           $0.00                  $3,450.00
                                     Case 18-04991-JMC-7A               Doc 28      Filed 12/11/18        EOD 12/11/18 16:08:05                Pg 5 of 5

                                                                          Form 1
                                                                                                                                                                             Page: 3
                                                      Individual Estate Property Record and Report
                                                                       Asset Cases
Case No.:    18-04991                                                                                                Trustee Name:      (340580) JENICE GOLSON-DUNLAP TRUSTEE
Case Name:     DUKE, JERED D.                                                                                        Date Filed (f) or Converted (c): 06/29/2018 (f)
                                                                                                                     § 341(a) Meeting Date:   08/07/2018
For Period Ending:   12/11/2018                                                                                      Claims Bar Date:


      Major Activities Affecting Case Closing:
                                  Possible assets are 2018 non exempt tax refunds, 25% of debtor's wages, business interest.


      Initial Projected Date Of Final Report (TFR):        12/31/2019                                Current Projected Date Of Final Report (TFR):              12/31/2019
